BROWN, C. J.
No argument can conceal the fundamental fact that the act of McCord in acquiring the property of the estate for which he was trustee was a fraud, which the *904court would not dignify with an inquiry as to motive. Lawrence, one of the beneficiaries, joined with McCord and served as the means by which McCord could accomplish his unlawful purpose; therefore, if Lawrence had sued McCord for the property, he could not have recovered. The funds on hand are the proceeds of that property, and must be dealt with the same as the property would be, if it were involved in this proceeding. This court would stultify itself, if it should force McCord to disgorge the property which passed to him through Lawrence in a fraudulent transaction, and then reward Lawrence by giving him a share of what he had aided to deprive his fellow creditors of.
The motion is overruled.
There is also a motion on file ashing a modification of our judgment, so as to dispense with the appointment of a receiver or trustee, to which there is opposition by the representatives of one of the assignors. The district judge has ample powers to properly adjust the rights of the parties. We have therefore concluded that it will be better to so modify our judgment as to leave the matter to the sound discretion of the judge of the district court, to appoint a receiver or not, as he may deem best, and to proceed to settle the estate in accordance with the opinion of this court
PHILLIPS, J., did not participate.